DETAILED ACTION

In the reply filed 7/21/2021, claims 1, 3-4, 7-12, and 16 are amended. Claims 1, 3-4, 7-17 are currently pending, with claims 13-15 and 17 withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 8/23/2021, after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2021 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).

Claim 3 requires “wherein the ski interface is adapted to disengage the boot after a maximum displacement threshold in either the vertical or lateral displacement assemblies is attained.” Any mechanism which facilitates this function is not shown in the figures, and any corresponding structure which facilitates the disengagement is not described by the disclosure. The release mechanism is discussed in [0022]. This portion of the disclosure describes how the 
This recitation is directed to functional language without setting forth any structure for performing the function.  These unlimited functional claim limitations extend to all means or methods of resolving a problem and are not adequately supported by the written description or commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.  The invention is described in terms of a method of making and/or its function, and lacks written descriptive support because there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. Applicant has described functions throughout the claims and specification, without any structure which would facilitate the carrying out of these functions.  Because the patent specification fails to describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, the claims are found to not satisfy the written description requirement. The Applicant fails to show possession of the claimed invention because the Applicant has not sufficiently described the claimed invention with all of its limitations using such descriptive means as words, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 7-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In the 11th line of claim 1, there is improper antecedent basis for “the ski interface”
Additionally, the claimed ski interface is not understood. Claim 1 has been amended to require: “a ski interface adapted to attach the displacement assemblies to a threshold based release binding.”  This limitation is not understood and lacks clarity because it appears to contradict the original disclosure. According to the disclosure, element 120 is both the ski interface and the lateral displacement assembly. See [0031]: “the lateral displacement assembly 120 defines a ski interface”.  The disclosure also reveals that the boot interface (rather than a ski interface, as claimed) attaches the displacement assemblies to a threshold based release binding (192). What specific structure corresponds to the ski interface? How does the ski interface attach the displacement assemblies to a threshold based release binding? Did Applicant intend to claim: a ski interface adapted to attach the displacement assemblies to a ski? Did Applicant a boot interface adapted to attach the displacement assemblies to a threshold based release binding? 
Applicant is invited to submit clarifying amendments to the specification and/or drawings for assisting in the understanding of the claimed interfaces. For example, Applicant may amend the specification to clarify that the threaded connection elements under element 120 corresponds to the ski interface, rather than element 120. Such an amendment would not yield new matter. 
	Claim 3 is similarly not understood. Claim 3 was amended to recite: “wherein the ski interface is adapted to disengage the boot after a maximum displacement threshold in either the vertical or lateral displacement assemblies is attained.” How is the ski interface adapted to disengage the boot, when it appears that the boot interface engages/disengages the boot? 

	In claim 10, there is improper antecedent basis for “a plurality of force biasing members”; these force biasing members are introduced in claim 1, from which claim 10 depends. 

The terms "high frequency" and “low amplitude” in claim 11 are relative terms which renders the claim indefinite.  These “high and low”, etc., terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Which frequencies constitute high/low/moderate frequencies?  What amplitudes constitute low amplitude?   To render definiteness, the Examiner recommends removing the following phrase from the claim: “having high frequency and low amplitude”. 

Claim 16 has been amended to recite: “a ski interface attaching the lateral displacement assembly to a ski binding”. The claimed “ski binding” is not understood. Which structure corresponds to the claimed ski binding? The disclosure reveals that the ski interface of the lateral displacement assembly is connected to the ski. 
Claim 16 recites: “the lateral displacement assembly coupled between the vertical displacement assembly and a ski interface”. According to the disclosure, element 120 is both the ski interface and the lateral displacement assembly. See [0031]: “the lateral displacement assembly 120 defines a ski interface”. The recitation lacks clarity, as it is unclear how the lateral displacement assembly can be coupled between the vertical displacement assembly and the ski interface, when the ski interface is the lateral displacement assembly.  

Allowable Subject Matter
Claims 1, 4, 7-12 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments filed 7/21/2021 have been fully considered. Amendments to the claims necessitated a new ground(s) of rejection. Arguments have been considered but are moot in view of the new ground(s) of rejection. Applicant's arguments were made with respect to the claims, as amended, and have been addressed as provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art made of record relates to ski binding systems having structure relevant to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/            Primary Examiner, Art Unit 3618